UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SABINE KRAUT,

                        Plaintiff,                      Case No. 1:18-CV-11155-DAB

                         v.

 WAFRA INC.,
 FRANCIS P. LIVELY,

                        Defendants.


               RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Defendant Wafra Inc., through its counsel, hereby provides the following

corporate disclosure statement pursuant to Fed. R. Civ. P. 7.1. Wafra is not a publicly

traded company and no publicly held corporation owns more than ten percent of its stock.

Its parent corporation is the Public Institution for Social Security of Kuwait.


Dated: New York, New York
       December 11, 2018

                                              PAUL, WEISS, RIFKIND, WHARTON
                                              & GARRISON LLP

                                               /s/ Martin Flumenbaum
                                              Martin Flumenbaum
                                              Brette Tannenbaum
                                              1285 Avenue of the Americas
                                              New York, New York 10019
                                              212-373-3000
                                              mflumenbaum@paulweiss.com
                                              btannenbaum@paulweiss.com

                                              Counsel for Defendant Wafra Inc.
